DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauvageau (US 20180118291).
Claims 1, 2, 8 – 9, 12 and 18; 
Sauvageau teaches a track tension system (Fig. 8) for a vehicle with a track system (Fig. 9) that includes a drive frame (Fig. 9), first and second idlers (Fig. 9, 28 – and rear idler near 38) and a track 14 that moves about the first and second idlers, the track tension system comprising: a hydraulic cylinder (Fig. 8, 310) mechanically coupled between the drive frame and the first idler (Fig. 8); an accumulator 304; a hydraulic valve 316 configured to control hydraulic flow between the hydraulic cylinder and the accumulator (¶0075), wherein the hydraulic valve is configured to move between an open position which allows hydraulic fluid to flow freely through the hydraulic valve in both directions between the hydraulic cylinder and the accumulator, and a closed position which blocks hydraulic fluid flow through the hydraulic valve between the hydraulic cylinder and the accumulator (¶0075 – valve considered capable in controlling flow between accumulator and actuator); and an orifice configured to allow constricted hydraulic flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position (¶0075 – valve considered as a multi-port orifice to connect conduits and reduce flow); wherein the hydraulic cylinder is configured to extend and retract to change the distance between the drive frame and the first idler which increases and decreases, respectively, tension on the track of the track system. (¶0016) an overload pressure relief (Fig. 10, 504) configured to allow hydraulic fluid to flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position and pressure in the hydraulic cylinder equals or exceeds an overload pressure. (¶0077 –504 relieves pressure to avoid failure)
Claim 3, 13 and 19;
Sauvageau teaches a controller that monitors a plurality of control factors and controls the position of the hydraulic valve based on the monitored control factors. (Fig. 10, ¶0077 – controller receives signals)
Claim 6 & 16;
Sauvageau teaches a controller that monitors vehicle acceleration and deceleration and controls the position of the hydraulic valve based on the monitored vehicle acceleration and deceleration; wherein the controller commands the hydraulic valve to the closed position when the rate of vehicle acceleration or deceleration exceeds a first acceleration change threshold, and commands the hydraulic valve to the open position when the vehicle acceleration or deceleration goes back below a second acceleration change threshold. (¶0082, Lines 8-10)
Claim 7 & 17;
Sauvageau teaches a controller that monitors brake pedal position and controls the position of the hydraulic valve based on the monitored brake pedal position; wherein the controller commands the hydraulic valve to the closed position when the brake pedal position goes below a first brake pedal threshold, and commands the hydraulic valve to the open position when the brake pedal position goes above a second brake pedal threshold. (¶0082, Lines 1-5 – switch considered to meet limitations of thresholds)
Claim 10 & 20;
Sauvageau teaches the vehicle further includes a vehicle hydraulic system; and the track tension system further comprises a check valve that connects the track tension system to the vehicle hydraulic system, wherein the check valve allows adjustment of nominal hydraulic pressure in the track tension system. (Fig. 14, 509; ¶0081, Lines 1-5)
Claim 11;
Sauvageau teaches the accumulator has a hydraulic volume and a nitrogen volume. (Fig. 6A, 230/232)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291) in view of Connell (US 20180338413).
Sauvageau teaches a controller that monitors brake system pressure and controls the position of the hydraulic valve based on the monitored brake system pressure; wherein the controller commands the hydraulic valve to the closed position when the brake system pressure exceeds a first brake pressure threshold, and commands the hydraulic valve to the open position when the brake system pressure goes back below a second brake pressure threshold. (¶0082 – brake switch input is used for a control system to actuate a solenoid. The switch considered to meet limitations of a ‘threshold’). Sauvageau does not explicitly teach a control system monitoring a pressurized braking system.
Connell teaches an electrohydraulic braking system. (Fig. 8A, 824/826; ¶0064, Lines 1-7 – electrohydraulic system considered to be capable in producing a measurable brake pressure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a pressurized braking system of Connell with the track tensioning control of Sauvageau to allow for reduced wear on track components and improved traction during braking events. This would provide for the obvious benefit of improved safety and reduced maintenance costs. (Sauvageau, ¶0006)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291) in view of Henry (US 4840437).
Sauvageau teaches a controller (Fig. 12) that monitors changing vehicle ground speed and controls the position of the hydraulic valve based on the monitored changing vehicle ground speed; wherein the controller commands the hydraulic valve to the closed position when the vehicle ground speed exceeds a first speed threshold, and commands the hydraulic valve to the open position when the vehicle ground speed goes back below a second speed threshold. (¶0079 – track tension system is controlled by a valve system influenced by acceleration) Sauvageau does not explicitly teach a system that monitors instantaneous speed.
Henry teaches a speed sensor for adjusting track tension. (Fig. 4, 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the speed sensor of Henry with the track tensioning control of Sauvageau to allow for improved mobility and reduced wear at varied speed levels. This would provide for the obvious benefit of improved reliability and maneuvering capacity. (Henry, Col. 1, Lines 20-29)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of track tensioning means are listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611